15-1704
    Singh v. Lynch
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A200 938 552

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    11th day of January, two thousand seventeen.

    PRESENT:
             RICHARD C. WESLEY,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    SANDEEP SINGH,
             Petitioner,

                     v.                                              15-1704
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Dalbir Singh, New York, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         P.   Nicastro,   Acting   Assistant
                                         Director; Sheri R. Glaser, Trial
                                         Attorney, Office of Immigration
                                         Litigation,      United      States
                                         Department of Justice, Washington,
                                         D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Sandeep Singh, a native and citizen of India,

seeks review of an April 27, 2015, decision of the BIA, affirming

a March 25, 2013, decision of an Immigration Judge (“IJ”)

denying Singh’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).               In

re Sandeep Singh, No. A200 938 552 (B.I.A. Apr. 27, 2015), aff’g

No. A200 938 552 (Immig. Ct. N.Y.C. Mar. 25, 2013).            We assume

the   parties’    familiarity    with    the   underlying     facts   and

procedural history in this case.

      Under the circumstances of this case, we review both the

IJ’s and BIA’s decisions.       Yun-Zui Guan v. Gonzales, 432 F.3d
391, 394 (2d Cir. 2005).        The applicable standards of review

are well established.      8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

      For asylum applications like Singh’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

circumstances,”     base   a   credibility     finding   on   an   asylum

applicant’s      “demeanor,    candor,    or   responsiveness,”       and


                                   2
inconsistencies in his or his witness’s statements “without

regard to whether” those inconsistencies go “to the heart of

the applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

Xia Lin, 534 F.3d at 163-64.         “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”      Xiu Xia Lin, 534 F.3d

at 167.   As discussed below, substantial evidence supports the

adverse credibility determination.

    Singh does not challenge the agency’s reliance on his vague

testimony about his party activities.      That finding therefore

stands as a proper basis for the credibility determination.

See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998)

(“Issues not sufficiently argued in the briefs are considered

waived and normally will not be addressed on appeal.”); see also

Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152 (2d Cir. 2003)

(“Where an applicant gives very spare testimony . . . the

IJ . . . may   fairly   wonder       whether   the   testimony   is

fabricated.”), overruled in part on other grounds by Shi Liang

Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305-10 (2d Cir.

2007).




                                 3
    The   agency    also    reasonably        based   the     credibility

determination on inconsistencies among Singh’s testimony,

border patrol interview, and credible fear interview about

whether he was born Sikh.    See Xiu Xia Lin, 534 F.3d at 163-64.

Singh testified that he was born Sikh. At his border patrol

interview, however, he said that he feared persecution because

he was born Hindu and converted to Sikhism.              Singh initially

denied making this statement, both during his credible fear

interview and testimony, but later explained that he misspoke

at his border patrol interview because he was hungry and tired.

The agency was not required to credit this explanation; as the

IJ observed, Singh did not have problems answering any other

question asked during his border interview.               See Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do more than offer a plausible explanation for his inconsistent

statements to secure relief; he must demonstrate that a

reasonable   fact-finder    would       be   compelled   to   credit   his

testimony.” (internal quotation marks, citation, and emphasis

omitted)).

    The agency also reasonably rested its adverse credibility

determination on inconsistencies concerning Singh’s political

party membership.   See Xiu Xia Lin, 534 F.3d at 163-64.           Singh


                                    4
testified (consistent with his application) that he became an

official member, but during his credible fear interview, he

denied being an official member and stated that he only attended

rallies.     The agency was not required to credit Singh’s

explanation that he was a junior member and was unsure why his

credible fear interview records indicated he was not an official

member.    See Majidi, 430 F.3d at 80.

    We decline to consider Singh’s unexhausted challenge to the

reliability of his credible fear interview records.    Singh did

not challenge the reliability of these records before the BIA,

the BIA did not address the issue, and the Government asserts

Singh’s failure to exhaust.    See Lin Zhong v. U.S. Dep’t of

Justice, 480 F.3d 104, 123-25 (2d Cir. 2006) (providing that

judicially imposed issue exhaustion is mandatory).

    Given the foregoing inconsistencies, the totality of the

circumstances supports the credibility ruling.     Xiu Xia Lin,
534 F.3d at 167.      The inconsistencies related to Singh’s

religion, party membership, and political activities: the sole

basis on which he claims to have suffered past harm.    Because

Singh’s claims for relief are all based on the same factual

predicate,    the   adverse   credibility    determination   is




                               5
dispositive of asylum, withholding of removal, and CAT relief.

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6